DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are directed to improvements in the software field, and integrate any abstract idea into a practical application.
The examiner respectfully submits that but for the recitation of “computer-implemented”, the recited process steps, taken individually and as a whole, may readily be performed in the human mind as a mental process of observation and judgement, and are entirely directed to the business relation of determining a skill gap for an individual based on entirely known information. Tree pruning approaches do not necessarily require computing resources, and the claims are not necessarily rooted in computing technology. Mere automation of manual processes has been held as insufficient to show an improvement in computing technology (MPEP 2106.05(a)). The benefits realized are based on the use of a computer to perform the abstract idea. The claims are not patent eligible.
Regarding the rejections under 35 USC 102, updated rejections are provided below in view of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a commercial interaction of a business relation or a mental process without significantly more. 
The claims recite:
A computer-implemented method for generating a skill gap summary for an employee of a company, the computer-implemented method comprising: 
receiving a person data and job description data; 
generating a multi-dimension person vector representing one or more skills of a person, wherein the multi-dimension person vector consists of a technical, functional and behavior skills of the person;
building a skill model for a custom skillset based on the person data and job description data, wherein the skill model is unique to the company; 
generating a multi-dimension job description vector representing one or more role requirements of a job description; 
analyzing one or more skill differences between the multi-dimension person vector and the multi-dimension job description vector by using a tree pruning approach; and 
generating a skill gap summary based on the analysis.
 The bolded limitations recite a process of determining a candidate suitability for a position based on known data. The process may be performed in the human mind as an observation and evaluation.  Alternatively, the claims recite the certain method of organizing human activity directed to the business relation of determining a skill gap for an individual based on entirely known information.
This judicial exception is not integrated into a practical application because the only additional elements are instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 2 – 7 merely add limitations to further the abstract idea, but do not recite any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
Independent claims 8 and 15 recite generic computing elements merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 9 – 14 and 16 – 20 merely add limitations to further the abstract idea, but do not recite any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carnicelli et al. (US 2020/0279226) in view of Degeratu et al. (US 2008/0313000).

Regarding claim 1, Carnicelli teaches (FIG. 26):
A computer-implemented method for generating a skill gap summary for an employee of a company, the computer-implemented method comprising: 
receiving a person data (2604) and job description data (2602); 
generating a multi-dimension person vector representing one or more skills of a person ([0049]), wherein the multi-dimension person vector consists of a technical, functional and behavior skills of the person ([0047], [0067]);
building a skill model for a custom skillset based on the person data and job description data, wherein the skill model is unique to the company ([0043] – [0045] relational scores comparing candidate skills to expectations of employer constitute a model, [0082] models are relevant to particular business); 
generating a multi-dimension job description vector representing one or more role requirements of a job description ([0049]); 
analyzing one or more skill differences between the multi-dimension person vector and the multi-dimension job description vector (2606); and 
generating a skill gap summary based on the analysis (2500; FIG. 25).
Carnicelli teaches computer implemented analysis, but fails to expressly disclose the use of “a tree pruning approach”.
However, the examiner notes that the recited “tree pruning approach” is a filtering process for removing redundant or non-critical nodes from the analysis. Degeratu teaches probabilistic filtering functions for matching skills to requirements ([0055] – [0065]) to provide for skill gap analysis and remediation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the filtering process of Degeratu to reduce the required analysis process of Carnicelli in a well-known and predictable manner to improve skill gap remediation.
Regarding claim 2, Carnicelli teaches:
The computer-implemented method of claim 1, wherein the person data further comprises of, evaluation reports, social media profiles, manager feedback, peer review feedback, client feedback, deliverables met, and performance feedback (2604, [0034]).
Regarding claim 3, Carnicelli teaches:
The computer-implemented method of claim 1, wherein the job description data further comprises of, multiple hierarchy of a profile, skills required for the role and proficiency level of each skill ([0032]).
Regarding claim 4, Carnicelli teaches:
The computer-implemented method of claim 1, wherein generating a multi-dimension person vector further comprises of converting the one or more skills into the multi-dimension person vector using Word2Vec technique via machine learning ([0049]).
Regarding claim 5, Carnicelli teaches:
The computer-implemented method of claim 1, wherein generating a multi-dimension job description vector further comprises of converting the one or more skills into the multi- dimension job description vector using Word2Vec technique via machine learning ([0049]).
Regarding claim 6, Carnicelli teaches:
The computer-implemented method of claim 1, wherein analyzing one or more skill differences is based on cosine similarity technique ([0049], [0050]).
Regarding claim 7, Carnicelli teaches:
The computer-implemented method of claim 1, further comprising: outputting the skill gap summary via email to a human resource analyst (FIG. 25).

Regarding claims 8 – 20, these product and system claims are rejected under similar rationale to the corresponding method claims above. Carnicelli teaches a computer system for performing the functions of the process (FIG. 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624